Citation Nr: 0830632	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  He passed away in May 2005.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the RO.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2005, at age 56 due to 
metastatic colon cancer.  No other significant conditions 
contributing to death but not resulting in the underlying 
cause were noted.  

2.  At the time of the veteran's death, service connection 
had been established  for total right knee replacement, 
evaluated as 60 percent disabling, migraine headaches, 
evaluated as 50 percent disabling, and degenerative joint 
disease and meniscal injury of the left knee, evaluated as 10 
percent disabling.  The combined rating was 90 percent 
disabling.  The veteran also had been assigned a total 
compensation rating bases on individual unemployability, 
effective on October 1, 2003.  

3.  The veteran is not shown to have manifested complaints or 
findings of colon cancer in service or for many years 
thereafter.  

4.  The fatal metastatic colon cancer is not shown to be due 
to the exposure to Agent Orange or any event or incident of 
the veteran's service, including his active duty performed in 
the Republic of Vietnam.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  

6.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that had been rated as 100 percent 
disabling in accordance with the schedular criteria or on the 
basis of individual unemployability for a period of ten years 
immediately preceding his death.  


CONCLUSIONS OF LAW

1.  The veteran's disability due to metastatic colon cancer 
was not due to disease or injury that was incurred in or 
aggravated by active service; nor may it presumed to have 
been incurred in service or to have been due to Agent Orange 
exposure therein.  38 U.S.C.A. § 1110, 1310 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.312 (2007).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.312 (2007).  

2.  The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 
must be denied.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22(a)(2)(i) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

By way of a letter dated in August 2005, the appellant was 
generally furnished with notice of the type of evidence 
needed in order to substantiate her claims.  The appellant 
was also generally informed that she should send evidence in 
her possession that pertained to the claims and advised of 
the basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the appellant's behalf), and provided 
the basis for the decisions regarding the claims.  

The appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claims, and she was 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on her behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of that 
case applies here.  

Even with defective notice on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

In addition, the appellant, as the veteran's spouse, has 
demonstrated specific knowledge of his compensation status as 
reflected by her assertions that DIC benefits were payable 
because he had been rated at 100 percent at the time of his 
death.  To this extent, any defect in the notice as to the 
type of evidence needed to substantiate the appellant's claim 
for DIC is found to be harmless.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical records and reports, and 
statements submitted by the appellant in support of the 
claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

In this case, the veteran died on May [redacted], 2005, at the age of 
56.  The immediate cause of death was recorded as being 
metastatic colon cancer.  No other significant conditions 
contributing to death but not resulting in the underlying 
cause were noted and autopsy was not performed.  

At the time of the veteran's death, service connection had 
been established for total right knee replacement, evaluated 
as 60 percent disabling, migraine headaches, evaluated as 50 
percent disabling, degenerative joint disease of the right 
knee, evaluated as 10 percent disabling, and degenerative 
joint disease meniscal injury of the left knee, evaluated as 
10 percent disabling.  The veteran also had been assigned a 
total compensation rating bases on individual 
unemployability, effective on October 1, 2003.  

The appellant does not contend, and the evidence does not 
establish, that the veteran had colon cancer in service or 
within one year of service.  Instead, she asserts that her 
husband was exposed to Agent Orange in the Republic of 
Vietnam and that this incident was the cause his fatal 
cancer.  In this regard, the medical records show that the 
primary site of the cancer was the colon and that it had 
metastasized to the lungs.  

In this regard, the Board notes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, presumptive service connection for numerous 
diseases, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  

The veteran in this case served in the Republic of Vietnam.  
However, colon cancer is not among the diseases identified in 
38 C.F.R. § 3.309 as being associated with herbicide 
exposure.  While lung cancer is listed among the diseases 
associated with Agent Orange for purposes of 38 C.F.R. 
§ 3.309(e), this was not the primary site of the cancer.  
Thus, service connection on a presumptive basis under 
38 C.F.R. § 3.309(e) is not warranted.  

There is also no competent evidence of a direct connection 
between the cause of the veteran's death and any other event 
or incident of his active service.  Here, the Board notes 
that the medical evidence clearly established that the fatal 
colon cancer did not have its clinical onset in service or 
for many years thereafter.  

The veteran's cancer was diagnosed in January 2004, over 
thirty years after his discharge from the service.  The 
appellant in this regard has submitted no competent evidence 
that tends to link the veteran's colon cancer to his active 
service.  Based on the foregoing, the Board finds that the 
evidence preponderates against the claim of service 
connection for the cause of the veteran's death.  

As noted, service connection will be granted to a veteran 
that develops cancer in service or within one year of 
service.  38 C.F.R. § 3.303, 3.307, 3.309.  Here, the 
evidence does not support such a finding.  The provisions 
warranting presumptive service connection under 38 C.F.R. 
§ 3.309 also may not be favorably applied in this case.  In 
addition, the medical evidence case does not support a 
finding that any service-connected disability caused or 
contributed materially in producing or accelerating the 
veteran's death.  

At this point, the Board notes that VA did not seek a medical 
opinion in order to assist the appellant with her claim.  
Under VCAA, VA is obliged to obtain a medical opinion when 
the record contains competent evidence that the veteran has a 
current disability that may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between a current disability and 
service must be competent, and the appellant is required to 
show some causal connection between the disability and 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A finding of current disability alone is 
not enough.  Id.  

In this case, the record contains medical evidence 
identifying the cause of the veteran's death, but no 
competent evidence suggesting that such condition was related 
to the veteran's active service.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  On this 
record, without medical evidence to support the appellant's 
lay assertions, the Board finds that the evidence is 
sufficient to reach a decision is this case.  

In the absence of competent evidence to support the claim, 
service connection for the cause of the veteran's death must 
be denied.  


III.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

As noted, the evidence in this case shows that the veteran 
died in May 2005.  At the time of death, his combined 
schedular rating was 90 percent disabling, effective January 
1, 2003.  The veteran also had been assigned a total 
compensation rating bases on individual unemployability, 
effective on October 1, 2003.  

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, DIC 
benefits are not payable in this case under the provisions of 
38 U.S.C.A. § 1318.  

Based on the foregoing, the appellant's claim for DIC must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


